CONCURRING AND DISSENTING OPINION ON ORDER ON MOTION FOR REHEARING
I concur in the denial of Appellant’s motion for rehearing in this cause. As to Appellant’s first issue, a majority of the Court correctly holds today in In re Clark, as the Court held in its opinion in the instant cause, that we lack jurisdiction over Appellant’s attempted appeal of the trial court’s contempt order. See In re Clark, No. 10-03-00037-CV, slip op. at 3-4, 2004 WL 1632768, 2004 Tex.App. LEXIS 6587, at *6-*8 (Tex.App. — Waco July 21, 2004, orig. proceeding) (mem.op.); see In re B.A.C., No. 10-02-00243-CV, 2004 Tex.App. LEXIS 3018, at *2-*8, 144 5.W.3d at 10 (Tex.App. — Waco Mar. 31, 2004, no pet. h.). As to the other issues that Appellant presented in the instant cause, namely those concerning Appellee’s possession of B.A.C. and the joinder of a third party, Appellant does not complain in his motion for rehearing of our determination of those issues.
I respectfully dissent to the Court’s order transferring Appellant’s motion for rehearing from this cause to Clark. Cf. In re B.A.C., No. 10-02-00243-CV, slip op. at 1, 2004 Tex.App. LEXIS 6586 (Tex.App.— Waco July 21, 2004, order) (not designated for publication) (per curiam). “[T]he plaintiff is ‘the master of the complaint[.]’ ” Holmes Group, Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831, 122 S.Ct. 1889, 153 L.Ed.2d 13 (2002) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 398-99, 107 S.Ct. 2425, 96 L.Ed.2d 318 (1987)); accord Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 12, 123 S.Ct. 2058, 156 L.Ed.2d 1 (2003); Heard v. Moore, 101 S.W.3d 726, 728 (Tex.App. — Texarkana 2003, pet. denied). “Plaintiffs are masters of their complaints and remain so at the appellate stage of a litigation.” Webster v. Reproductive Health Servs., 492 U.S. 490, 512, 109 S.Ct. 3040, 106 L.Ed.2d 410 (1989).
The cases that the Court cites are distinguishable. Both concern appellate jurisdiction. See Mueller v. Saravia, 826 S.W.2d 608, 609 (Tex.1992) (“attempt to invoke appellate court jurisdiction”); Motor Vehicle Bd. v. El Paso Indep. Auto Dealers Ass’n, Inc., 1 S.W.3d 108, 111 (Tex.1999) (misnomer (Motor Vehicle Div. for Motor Vehicle Bd.) does not affect standing). The Supreme Court has “repeatedly held that a court of appeals has jurisdiction over any appeal in which the appellant files an instrument in a bona fide attempt to invoke the appellate court’s jurisdiction.” Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex.1997). This court’s jurisdiction over Clark’s motion for rehearing is not disputed. Apart from this rare exception for the invocation of appellate jurisdiction, a filing is effective only in the cause in which it is filed. See Philbrook v. Berry, 683 S.W.2d 378, 379 (Tex.1985) (orig.proceeding) (per curiam); see also Stone v. State, 931 S.W.2d 394, 396-97 (Tex.App. — Waco 1996, pet. ref'd); but see Tex. Instruments, Inc. v. Teletron Energy Mgt., Inc., 877 S.W.2d 276, 278 (Tex.1994) (“clerical error”).